DETAILED ACTION

The instant application having application No 17/083938 filed on 10/29/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 7 or 9 or 10 is incorporated into the independent claim 1, (ii) 112 2nd rejections resolved.
Claim 18 would be allowable if (i) claim 22 or 24 or 25 or 32 is incorporated into the independent claim 18, (ii) 112 2nd rejections resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1, 9, 18 and 24 each recites the phrase renders the claims indefinite because it is unclear what “thereby, thereon, thereof” refers to.  
Thus, it is unclear whether the limitation following the phrase are part of the claimed invention. Thus, it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 16, 18-21, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 20150382208, Dec. 31, 2015) in view of Barry et al. (US 20200220637, Jul. 9, 2020).
Regarding Claim 1, Elliott discloses measuring in real-time network performance capabilities associated with the networks via the respective network interfaces (page 1, par (0014), line 1-10, the management portal server can interface with a probe device(s) that can measure and communicate performance test results of communication services provided by a cellular network and local area wireless networks, the probe device can measure the performance of wireless networks in near real­time);
assigning at least two multi-threading processors configured to execute a plurality of threads for processing one or more data streams (page 2, par (0026), line 1-10, the processor can establish a first thread for the first wireless interface and a second thread for the second wireless interface), 
threading in each processor being interlinked with at least two network interfaces based on the measured network performance capabilities and network performance capability requirements of the one or more data streams (page 2, par (0026), line 1-10, the processor measure first performance data for the first group of communication sessions according to the testing criteria utilizing the first thread,  the processor measure second performance data for the second group of communication sessions according to the testing criteria utilizing the second thread), 
thereby enabling threading-based cooperation among multi-core processors in a multi-processor architecture and the plurality of network interfaces (page 3, par (0026), line 1-10, the processor provide the first and second performance data (threading based data) to a network server to enable adjustment of the distributed antenna system); 
and transmitting the one or more data streams to the at least two network interfaces and thereon to the associated networks for transport(page 3, par (0026), line 1-10, adjustment of a network providing communication services to a location where the probe device is positioned, or a combination thereof, also see par(0038), the probe device initiate a separate thread for each modem to read the response on the AT command interfaces, WiFi card initialization  include scanning of available WiFi hotspots and establishing connections with the SSID as configured in the probe device configuration file).
Elliot discloses all aspects of the claimed invention, except enabling low-latency data communication by aggregating a plurality of network interfaces, wherein each network interface of the plurality of network interfaces is associated with a different network.
Barry is the same field of invention teaches enabling low-latency data communication by aggregating a plurality of network interfaces, wherein each network interface of the plurality of network interfaces is associated with a different network (page 10, par(0103), line 1-10, use of minimum latency path sets with bifurcated link selection, there are two different bidirectional  paths for traffic between the Reference Node and Free-Run Node, the two upstream path and two downstream paths traverse different sets of packet forwarding devices, the  selection of any upstream path  called bifurcated minimum paths( wherein interfaces associated with two different network)).
Elliot and Barry are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to each network interface of the plurality of network interfaces is associated with a different network and the teaching of Elliot to include the two upstream path and two downstream paths traverse different sets of packet forwarding devices, the  selection of any upstream path  called bifurcated minimum paths of Loomis because it provides the ability to preferen­tially select flows based on knowledge of policy based on observed RTT values.
Regarding Claim 2, Elliott discloses the low-latency data communication is performed between one of a RAN (Radio Access Network)-based wireless front-haul communication and a wired back-haul communication (page 3, par (0027), line 1-10, a (RAN), a service server, and a database server, the probe device communicate with the management portal server and the service server via a hardwire interface through use of routers and a site switch).
Regarding Claim 3, Elliott discloses a network is one of a Terrestrial Trunked Radio (TETRA) network, a wireless network (Wi-Fi network), a cellular network (LTE, 5G, 6G), a Citizens Broadband Radio Service (CBRS) network and a public safety network(page 3, par (0026), line 1-10, adjustment of a network providing communication services to a location where the probe device is positioned, or a combination thereof, also see par(0038), the probe device initiate a separate thread for each modem to read the response on the AT command interfaces, WiFi card initialization).
Regarding Claim 4, Elliott discloses measuring network performance capabilities comprises associating each network of the plurality of networks with different Quality-Of-Service (QoS) profiles/characteristics based on QoS metrics, wherein a QoS metric is at least one of a packet latency, bandwidth, throughput, jitter and packet loss rate(page 7, par (0058), line 1-10, the system provides measurable quality of service(QoS) statistics through the testing and monitoring of wireless services using the probe devices and the service software, the probe devices that tests network services, such as bandwidth).
Regarding Claim 5, Elliott discloses the step of measuring network performance capabilities is performed by an umbrella layer (page 8, par (0063), line 1-10, the testing criteria obtained by a group of probe devices, the testing criteria for each of the probe devices different testing criteria depending on a number of factors including the testing capabilities of the probe device, the testing criteria include various information such as the schedule for executing the tests, the type of communication services to be tested, the types of tests to be executed, the types of data to be collected, and so forth).
Regarding Claim 6, Elliott discloses each multi-threading processor comprises at least one functional block running a block of code which accesses one or more data blocks, wherein functional blocks are matched with at least two network interfaces based on data dependencies, processor usage and network performance capability requirements(page 4, par (0037-0038), line 1-10, the probe device running a different configuration version than what is mapped in the management portal server, , upon receiving the probe device configuration file, the probe device agent can restart to interface with the new configuration file, all these devices connected to the probe device with the network and assigning an IP address to the modem interface on the probe device, the probe device agent initiate a separate thread for each modem to read the response on the AT command interface).
Regarding Claim 8, Elliott discloses the assigning comprises enabling a multi-interface network aggregation-based data splitter/combiner to decompose the one or more data streams over the at least two multi-threading processors, by threading a single function to operate on two or more data blocks corresponding to the one or more data streams at the same time(page 4, par (0037-0038), line 1-10, the probe device running a different configuration version than what is mapped in the management portal server, , upon receiving the probe device configuration file, the probe device agent can restart to interface with the new configuration file, all these devices connected to the probe device with the network and assigning an IP address to the modem interface on the probe device, the probe device agent initiate a separate thread for each modem to read the response on the AT command interface, also see par(0027), utilize various components including passive splitters).
Regarding Claim 16, Elliott discloses the transmitting further comprises enabling multi-interface network aggregation-based slicing of the plurality of network interfaces to a plurality of slides, wherein applications are enabled to use at least two slides of the plurality of slides at once for different parts of the transmission based on linking QoS requirements of the different parts of the transmission and QoS profiles/characteristics of each slide of the plurality of slides(page 7, par (0058), line 1-10, the system provides measurable quality of service(QoS) statistics through the testing and monitoring of wireless services using the probe devices and the service software, the probe devices that tests network services, such as bandwidth).
Regarding Claim 18, Elliott discloses the system comprising a memory; a processor communicatively coupled to the memory, the processor configured to measure in real-time network performance capabilities associated with the networks via the respective network interfaces(page 1, par(0014), line 1-10, the management portal server can interface with a probe device(s) that can measure and communicate performance test results of communication services provided by a cellular network and local area wireless networks, the probe device can measure the performance of wireless networks in near real­time); 
assign at least two multi-threading processors configured to execute a plurality of threads for processing one or more data streams(page 2, par (0026), line 1-10, the processor can establish a first thread for the first wireless interface and a second thread for the second wireless interface), 
threading in each processor being interlinked with at least two network interfaces based on the measured network performance capabilities and network performance capability requirements of the one or more data streams(page 2, par (0026), line 1-10, the processor measure first performance data for the first group of communication sessions according to the testing criteria utilizing the first thread,  the processor measure second performance data for the second group of communication sessions according to the testing criteria utilizing the second thread), 
thereby enabling threading-based cooperation among multi-core processors in a multi-processor architecture and the plurality of network interfaces (page 3, par (0026), line 1-10, the processor provide the first and second performance data (threading based data) to a network server to enable adjustment of the distributed antenna system); 
and transmit the one or more data streams to the at least two network interfaces and thereon to the associated networks for transport(page 3, par (0026), line 1-10, adjustment of a network providing communication services to a location where the probe device is positioned, or a combination thereof, also see par(0038), the probe device initiate a separate thread for each modem to read the response on the AT command interfaces, WiFi card initialization  include scanning of available WiFi hotspots and establishing connections with the SSID as configured in the probe device configuration file).
Elliot discloses all aspects of the claimed invention, except system for enabling low-latency data communication by aggregating a plurality of network interfaces, wherein each network interface of the plurality of network interfaces is associated with a different network.
Barry is the same field of invention teaches system for enabling low-latency data communication by aggregating a plurality of network interfaces,  wherein each network interface of the plurality of network interfaces is associated with a different network (page 10, par(0103), line 1-10, use of minimum latency path sets with bifurcated link selection, there are two different bidirectional  paths for traffic between the Reference Node and Free-Run Node, the two upstream path and two downstream paths traverse different sets of packet forwarding devices, the  selection of any upstream path  called bifurcated minimum paths( wherein interfaces associated with two different network)).
Elliot and Barry are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to each network interface of the plurality of network interfaces is associated with a different network and the teaching of Elliot to include the two upstream path and two downstream paths traverse different sets of packet forwarding devices, the  selection of any upstream path  called bifurcated minimum paths of Loomis because it provides the ability to preferen­tially select flows based on knowledge of policy based on observed RTT values.
Regarding Claim 19, Elliott discloses a network is one of a Terrestrial Trunked Radio (TETRA) network, a wireless network (Wi-Fi network), a cellular network (LTE, 5G, 6G), a Citizens Broadband Radio Service (CBRS) network and a public safety network (page 3, par (0026), line 1-10, adjustment of a network providing communication services to a location where the probe device is positioned, or a combination thereof, also see par(0038), the probe device initiate a separate thread for each modem to read the response on the AT command interfaces, WiFi card initialization).
Regarding Claim 20, Elliott discloses the processor is configured to associate each network of the plurality of networks with different Quality-Of-Service (QoS) profiles/characteristics based on QoS metrics, wherein a QoS metric is at least one of a packet latency, bandwidth, throughput, jitter and packet loss rate(page 7, par (0058), line 1-10, the system provides measurable quality of service(QoS) statistics through the testing and monitoring of wireless services using the probe devices and the service software, the probe devices that tests network services, such as bandwidth).
Regarding Claim 21, Elliott discloses each multi-threading processor comprises at least one functional block running a block of code which accesses one or more data blocks, wherein functional blocks are matched with at least two network interfaces based on data dependencies, processor usage and network performance capability requirements(page 4, par (0037-0038), line 1-10, the probe device running a different configuration version than what is mapped in the management portal server, , upon receiving the probe device configuration file, the probe device agent can restart to interface with the new configuration file, all these devices connected to the probe device with the network and assigning an IP address to the modem interface on the probe device, the probe device agent initiate a separate thread for each modem to read the response on the AT command interface).
Regarding Claim 23, Elliott discloses the processor is configured to enable a multi-interface network aggregation-based data splitter/combiner to decompose the one or more data streams over the at least two multi-threading processors, by threading a single function to operate on two or more data blocks corresponding to the one or more data streams at the same time(page 4, par (0037-0038), line 1-10, the probe device running a different configuration version than what is mapped in the management portal server, , upon receiving the probe device configuration file, the probe device agent can restart to interface with the new configuration file, all these devices connected to the probe device with the network and assigning an IP address to the modem interface on the probe device, the probe device agent initiate a separate thread for each modem to read the response on the AT command interface, also see par(0027), utilize various components including passive splitters).
Regarding Claim 31, Elliott discloses the processor is configured to enable multi-interface network aggregation-based slicing of the plurality of network interfaces to a plurality of slides, wherein applications are enabled to use at least two slides of the plurality of slides at once for different parts of the transmission based on linking QoS requirements of the different parts of the transmission and QoS profiles/characteristics of each slide of the plurality of slides(page 7, par (0058), line 1-10, the system provides measurable quality of service(QoS) statistics through the testing and monitoring of wireless services using the probe devices and the service software, the probe devices that tests network services, such as bandwidth).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Fiumano et al. (US 9769684, Sep. 19, 2017) teaches Methods and System for testing latency in a wireless communication network.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464